1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant’s response received on August 17, 2022.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1, 
the phrase “by the first detector, transmitting a current along the rails of the track section towards the second detector” is indefinite as it is vague how the first detector transmits current along both rails;
Further the phrase “transmitting a current …. and receiving a current transmitted along the rails of the track section from the second detector” is indefinite; it is vague the transmitted current and the received current are the same or different; how the second detector receives current along both rails; perhaps applicant intends to say – the first detector transmits a first current towards the second detector along a first rail and the second detector configured to receive the first current; and similar language for the second current;
The phrase “wherein the track section is further associated with a computer” is vague as it is unclear what is meant by such phrase;


The phrase “the first and second detectors are in communication with the computer” is indefinite as it is vague how both detectors are connected to only one computer; e.g. fig. 1 shows that the first detector has a separate computer 19 from the second detector computer 29 thus the device needs two separate computers;
The phrase “a first coordinate corresponding to a measure of an intensity of the current transmitted by the first detector as measured by the first detector; a second coordinate corresponding to a measure of an intensity of the current received by the first detector as measured by the first detector; and a third coordinate corresponding to a measure of an intensity of the current transmitted by the second detector as measured by the second detector” is indefinite as it is unclear “the current” (highlighted above) is the same in different section or the same; note fig. 1, all currents TxI1;RxI2;TxI2 and RxI1 are different; perhaps applicant intends to define all these currents separately;

In claim 6, the phrase “the data file is obtained by…” is indefinite as it is vague who obtains the data file and perform the steps of running; labeling; and delimiting;
In claim 9, 
the phrase “the first and second detectors are in communication with the computer” is indefinite as it is vague how both detectors are connected to only one computer; e.g. fig. 1 shows that the first detector has a separate computer 19 from the second detector computer 29 thus the device needs two separate computers;
the phrases “a current” and “along the rails” at lines 12 and 13 are indefinite as it is unclear it is the same current or the different current and flow in both rails or just one rail; note the first current TxI1 flows in one rail only and RxI1 flows in a second rail; perhaps applicant intends to define as “a first current” and “a second current” and “a first rail” and “a second rail”;
the phrase “a first coordinate corresponding to a measure of an intensity of the current transmitted by the first detector as measured by the first detector; a second coordinate corresponding to a measure of an intensity of the current received by the first detector as measured by the first detector; and a third coordinate corresponding to a measure of an intensity of the current transmitted by the second detector as measured by the second detector” is indefinite as it is unclear “the current” (highlighted above) is the same in different section or the same; note fig. 1, all currents TxI1;RxI2;TxI2 and RxI1 are different; perhaps applicant intends to define all these currents separately.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858